Two causes of action are set forth in the complaint, the first based upon alleged fraud and deceit because defendant maintains, in St. Paul’s Chapel, a metallic plaque or tablet affixed to the inner wall adjacent to what is known as “ Washington’s Pew,” containing an inscription entitled “ Washington’s Prayer for Our Country,” and sells cards containing the words of the prayer at ten cents each. In the second cause of action, plaintiff seeks a mandatory injunction commanding the defendant to remove and destroy the plaque, and to discontinue the sale of and to destroy the cards. Order granting defendant’s motion for judgment dismissing the complaint for insufficiency, and the judgment entered thereon, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.